Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 1 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS - BOSTON

 

ISABELLA SCOTT CIVIL ACTION.
Plaintiffs, Case No.
VS.
CURRY COLLEGE COMPLAINT
Defendant.

 

 

 

 

Isabella Scott Plaintiff sues Defendant, Curry College (hereinafter, “Defendant” or the

College), for injunctive relief pursuant to 42 U.S.C. §12131, ef seg. (hereinafter, “Title III”) of the
Americans with Disabilities Act (hereinafter the "ADA") and for injunctive relief and damages
pursuant to 29 U.S.C. § 701 of The Rehabilitation Act of 1973 (hereinafter, the “Rehabilitation

Act”).
JURISDICTION

1. This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331 and 1343
for Plaintiffs claims arising under Title II and the Rehabilitation Act (see also 28 U.S.C. §2201

and 2202).

PARTIES
2. Plaintiff Isabella Scott resides at 75 Hemenway Drive, Canton, Norfolk County
Massachusetts. Plaintiff being visually impaired qualifies as an individual with disabilities as
defined by the ADA and Rehabilitation Act of 1973. Plaintiff has been a student at Curry
College since fall 2018. |

3. Curry College is a public accommodation as defined by the ADA and is subject to the
Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 2 of 9

provisions of the ADA and its implementing regulations. 42 U.S.C. §12101. The Defendant
operates a College that receives funding from the United States of America and operates
facilities, buildings, services, programs and activities where architectural and procedural barriers
to access exist for Plaintiffs and others similarly situated, in violation of 42 USC §12132, which
states in part that, “...no qualified individual with a disability shall, by reason of such disability,
be excluded from participation in or be denied the benefits of services, programs, or activities of
a public entity, or be subjected to discrimination by any such entity.” The address of the campus
is 1071 Blue Hill Ave. Milton, Norfolk County, Massachusetts.

FIRST COUNT.

4, Plaintiff, Isabella Scott is an individual residing at 75 Hemenway Drive, Canton, Norfolk
County, Massachusetts. Plaintiff is a student at Defendant’s properties and public
accommodation. Curry College is a public accommodation located at 1071 Blue Hill Ave.
Milton, Norfolk County, Massachusetts. Plaintiff has reasonable grounds to believe that she will
continue to be subjected to discrimination in violation of the ADA by the Defendant. Isabella
Scott desires to visit the subject public accommodation not only to avail herself of the goods and
services available at the property but to assure herself that this property is in compliance with
the ADA and the Rehabilitation Act of 1973 so that she and others similarly situated will have

full and equal enjoyment of the property without fear of discrimination.

5. The Defendant has discriminated against the individual Plaintiff by denying her access to,
and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the buildings, as prohibited by 42 U.S.C. 12182 et.seq.

6. The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or
Case 1:20-cv-10117-ADB Document1 Filed 01/21/20 Page 3 of 9

January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or less).
A review of Defendant College has shown that many access violations exist. These violations that
Scott personally encountered, and which were verified by an ADA expert, include, but are not

limited to:

7. Exterior Routes

a. There are no proper accessible routes within the site dorms, class rooms, libraries, sports
field and arenas from accessible parking spaces and accessible parking loading zones;
public streets and sidewalks; public transportation stops to the entrance in violation of
ADAAG 206, 206.2 206.2.1. Many of the routes have physical barriers including steep
slopes and cross slopes with no level landings in violation ADAAG 401,402, 403, 404,
405, 406, et al. In that Scott is visually impaired-and has balance issues, these barriers
impair her use of the defendant’s services.

b. From the public commons there is no proper accessible route to the Defendant’s facility
because of physical barriers, namely curbs. These physical barriers render it impossible for
Scott to travel from the public commons to Defendants entrance.

c. There is improper accessible parking throughout the campus. ADAAG 501 et al.

BATHROOMS.
8. Defendant does not supply to her accessible bathrooms-with a shower within a proper
accessible route.
MAINTENANCE.
9. The accessible features of the facility are not maintained, creating barriers to access for

the Plaintiff, as set forth herein, in violation of §28 CFR §36.211. In regard to parking the spaces

for the Disabled, they are often used by the abled bodied.
Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 4 of 9

10. All of the foregoing violations are violations of the 2010 Standards for Accessible.
Design, as well as the 1991 Standards, as promulgated by the U.S. Department of Justice.

The discriminatory violations described in paragraph 7, 8 and 9 are not an exclusive list of the
Defendants’ ADA violations.

11. Plaintiff sustained discrimination as well as anger and emotional distress as a result of the

discrimination.

WHEREFORE, Plaintiff respectfully requests:
a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans with

Disabilities Act, 42 U.S.C. 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily achievable
alterations to the facility; or to make such facility readily accessible to and usable by
individuals with disabilities to the extent required by the ADA.

c. Require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services.

d. An award of attorney fees, costs and litigation expenses pursuant to 42 U.S.C. sec 12205.

e. Such other relief as the Court deems just and proper, and/or is allowable under Title IH of

the Americans with Disabilities Act.
Case 1:20-cv-10117-ADB Document1 Filed 01/21/20 Page 5 of 9

SECOND COUNT

12. Plaintiff repeats the allegations of the First Count.

13. Congress enacted the Rehabilitation Act forty years ago as a comprehensive federal
program to “empower individuals with disabilities to maximize... independence, and inclusion
and integration into society, through... the guarantee of equal opportunity.” 29 U.S.C. §

701(b)(1)(F).

14. To effectuate these purposes, Section 504 of the Rehabilitation Act (“Section 504”)
provides that “/n/o otherwise qualified individual with a disability... shall, solely by reason of
her or his disability, be excluded from the participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794(a).

Section 504 seeks “not only to curb ‘conduct fueled by discriminatory animus,’ but also to right
‘the result of apathetic attitudes rather than affirmative animus.’” Powers v. MJB Acquisition

Corp., 184 F.3d 1147, 1152 (10th Cir. 1999) (quoting Alexander vy. Choate, 469 U.S. 287, 296 (1985)).

15. The Justice Department’s Section 504 coordination regulation prohibits criteria or methods
of administration that have the purpose or effect of discriminating. 28 C.F.R. § 41.51(b)(3).
Further, as the Eighth Circuit observed, “/T]he Rehabilitation Act requires entities receiving

federal funding to furnish auxiliary aids which ‘afford handicapped persons equal opportunity
Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 6 of 9

to obtain the same result, to gain the same benefit, or to reach the same level of achievement’

as others.” Argenyi v. Creighton University, 703 F.3d at 448.

16. The Defendant receives funds from the United States of America and therefore Curry College is a

covered entity under the Rehabilitation Act of 1973.
17. The aforementioned lack of access is also a violation of the Rehabilitation Act of 1973.

18. As a result Plaintiff sustain discrimination and anger and emotional distress.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

grant judgment in favor of the Plaintiffs and declare that the Defendant has violated the
Rehabilitation Act of 1973 and its implementing regulation at 28 C.F.R. pt. 35; and Section 504,

29 U.S.C. § 794, and its implementing regulation at 28 C.F.R. pts. 41 and 42, subpart. G.

Enjoin the Defendant, its officers, agents, employees, and all other persons and entities in active
concert and participation with the Defendant, from engaging in discriminatory policies and
practices against individuals on the basis of their disabilities; failing to provide equal opportunity
for Plaintiffs to benefit from services, programs, and activities; and otherwise failing or refusing
to take appropriate steps to ensure compliance with the requirements of Rehabilitation Act of 1973
and their implementing regulations.

a. Order Defendant to affirmatively modify its policies, practices, and procedures to comply
with the Rehabilitation Act of 1973, «and their implementing regulations as well as to create
access on its campus.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
19.

20.

21.

22.

Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 7 of 9

Award compensatory damages under the Rehabilitation Act (Section 504) for the
discrimination and hardship faces by the Plaintiffs.
Order such other appropriate relief as the interests of justice may require, including the

award of Plaintiffs’ attorneys’ fees, costs, and expert fees.

THIRD COUNT

Plaintiff repeats the allegations of the First and Second Counts.

Plaintiff, because of her disability, uses a service dog animal.

During her studies during the winter of 2019 Curry was forced to segregate her service
Animal in class including putting her service animal in a cage or tying up the animal and
not being able to sit near the service dog. Plaintiff was also falsely told that the animal
was a health code and OSHA violation.

During numerous occasions including April 2019 in Communications class and
Sociology Fall 2019 class, inaccessible class handouts and inaccessible software was
used during class. Consequently, she was not able to fully understand her lessons in
regard to the Communications matter and had to take multiple examinations.

During the fall psychology class, she was forced to be segregated from her fellow
classmates.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the

commencement of the subject lawsuit is in violation of Title II] of the Americans with

Disabilities Act, 42 U.S.C. 12181 et seq.
Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 8 of 9

b. Injunctive relief against the Defendant including an order to and to require the Defendant
to make reasonable modifications in policies, practices or procedures, when such
modifications are necessary to afford all offered goods, services, facilities, privileges,
advantages or accommodations to individuals with disabilities and, by failing, to take such
steps that may be necessary to ensure that no individual with a disability is excluded, denied
services, segregated or, otherwise, treated differently than other individuals because of the

absence of auxiliary aids and services.

c. An award of attorney fees, costs and litigation expenses pursuant to 42 U.S.C. sec 12205.

d. Such other relief as the Court deems just and proper, and/or is allowable under Title III of

the Americans with Disabilities Act.

FOURTH COUNT.

Plaintiff repeats the allegations of the Third Count.

23, As a result. Plaintiff sustained anger and emotional distress.
25. The above is a violation of the Rehabilitation Act of 1973 and 4 intentional and with
malice.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

a. Grant judgment in favor of the Plaintiffs and declare that the Defendant has violated the
Rehabilitation Act of 1973 and its implementing regulation at 28 C.F.R. pt. 35; and Section
504, 29 U.S.C. § 794, and its implementing regulation at 28 C.F.R. pts. 41 and 42, subpart. G.

b. Enjoin the Defendant, its officers, agents, employees, and all other persons and entities in
active concert and participation with the Defendant, from engaging in discriminatory
policies and practices against individuals on the basis of their disabilities; failing to
provide equal opportunity for Plaintiffs to benefit from services, programs, and activities;

and otherwise failing or refusing
Case 1:20-cv-10117-ADB Document 1 Filed 01/21/20 Page 9 of 9

to take appropriate steps to ensure compliance with the requirements of Rehabilitation Act

of 1973 and their implementing regulations.

Order Defendant to affirmatively modify its policies, practices, and procedures to
Comply with Rehabilitation Act of 1973 and their implementing regulations as well as to
create access on its campus.

. Award compensatory damages and punitive damages under the Rehabilitation Act
(Section 504) for the discrimination and hardship faces by the Plaintiffs.

Order such other appropriate relief as the interests of justice may require, included award
of Plaintiffs’ attorney’s fees, costs, and expert fees.

Jan 15, 2020

Dated: | lay | 4620 Respectfully submitted,

s/ Anthony J. Brady Jr.

( vet hay fruckty [pb

ANTHONY J. BRADY, JR., ESQUIRE
Attorney for Plaintiff

1 Rose Avenue

Maple Shade, New Jersey 08052
Telephone: (561) 603.6387

Email Ladbrady@gmail.com

New Jersey bar Number 044541984

ee

Raytmold Jenni es IT}, Esquire.
775 Pleasant apes

East Weymouth

Massachusetts 02189

Telephone: 781.337.3999 Ext. 203.

Email:Rayjennings@jenningsfishman.com
BBO: 629425
